DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to a pixel circuit for controlling a light emitting element for active matrix OLED display devices. The sole independent claim 1 identifies, inter alia, the uniquely distinct features:
a storage capacitor configured to receive the data signal from the first switching transistor and store a voltage to be applied to the gate of the driving transistor;  
a first capacitor including an electrode directly connected with the drain of the driving transistor and an electrode to be supplied with a predetermined potential to receive the data signal from the first switching transistor through the driving transistor; and 
a second switching transistor connected between the storage capacitor and the first capacitor to transfer a voltage from the first capacitor to the storage capacitor for correcting the voltage to be stored to the storage capacitor.
The closest prior arts of  Bae et al. (U.S. Patent No. 10,847,092) discloses a pixel circuit for an organic light emitting device in Fig. 4 comprising a storage capacitor (Cst), and a switch transistor (T3) configured to corrected the voltage to be stored in the storage capacitor (col 9, line 65-col. 10 line 9).
Yang et al. (US 2012/0051506) discloses in Fig. 4A a pixel circuit for an OLED display having a storage capacitor (C1) and a second capacitor (C2) connect to a terminal of a driving transistor (T1) in Fig. 4A.
Han (U.S. Patent No. 8,976,166) discloses a driving circuit for an OLED display having a switching transistor (T1), a storage capacitor (Cst) and a first capacitor (C1) connected to a gate of the driving transistor.

However, either singularly or in combination, the cited prior arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	An et al. (US 2018/0074569) discloses a pixel circuit in Fig. 4 for an OLED display device with a switching transistor (T2), driving transistor (T1), storage capacitor (C1) and a first capacitor (C2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUC Q DINH/Primary Examiner, Art Unit 2692